 


109 HR 1704 IH: Second Chance Act of 2005
U.S. House of Representatives
2005-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1704 
IN THE HOUSE OF REPRESENTATIVES 
 
April 19, 2005 
Mr. Portman (for himself, Mr. Davis of Illinois, Mr. Coble, Mrs. Jones of Ohio, Mr. Chabot, Mr. Cummings, Mr. Cannon, Ms. Harris, Mr. Tom Davis of Virginia, Mr. Ehlers, Mr. Gilchrest, Ms. Lee, Mr. Owens, Mr. Shimkus, Ms. Solis, Mr. Wynn, Mr. Bachus, Mr. Shays, Mr. Payne, Mr. Ruppersberger, Mr. Ford, Mrs. Johnson of Connecticut, Mr. Westmoreland, Mr. Berman, Mr. Rangel, Ms. Woolsey, Mr. Kennedy of Rhode Island, Ms. Kaptur, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To reauthorize the grant program of the Department of Justice for reentry of offenders into the community, to establish a task force on Federal programs and activities relating to the reentry of offenders into the community, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Second Chance Act of 2005: Community Safety Through Recidivism Prevention or the Second Chance Act of 2005. 
2.FindingsCongress finds the following: 
(1)In 2002, 2,000,000 people were incarcerated in Federal or State prisons or in local jails. Nearly 650,000 people are released from incarceration to communities nationwide each year. 
(2)There are over 3,200 jails throughout the United States, the vast majority of which are operated by county governments. Each year, these jails will release in excess of 10,000,000 people back into the community. 
(3)Nearly two-thirds of released State prisoners are expected to be rearrested for a felony or serious misdemeanor within three years after release. 
(4)In his 2004 State of the Union address, President Bush correctly stated: We know from long experience that if [former prisoners] can’t find work, or a home, or help, they are much more likely to commit more crimes and return to prison. . . . America is the land of the second chance, and when the gates of the prison open, the path ahead should lead to a better life. 
(5)In recent years, a number of States and local governments have begun to establish improved systems for reintegrating former prisoners. Under such systems, corrections officials begin to plan for a prisoner’s release while the prisoner is incarcerated and provide a transition to needed services in the community. After offenders are released, local governments and community agencies coordinate and provide a continuation of reentry services. 
(6)Faith leaders and parishioners have a long history helping ex-offenders transform their lives. Through prison ministries and outreach in communities, churches and faith-based organizations have pioneered reentry services to prisoners and their families. 
(7)Successful reentry protects those who might otherwise be crime victims. It also improves the likelihood that individuals released from prison or juvenile detention facilities can pay fines, fees, restitution, and provide family support. 
(8)According to the Bureau of Justice Statistics, expenditures on corrections alone increased from $9,000,000,000 in 1982 to $44,000,000,000 in 1997. These figures do not include the cost of arrest and prosecution, nor do they take into account the cost to victims. 
(9)Increased recidivism results in profound collateral consequences, including public health risks, homelessness, unemployment, and disenfranchisement. 
(10)The high prevalence of infectious disease, substance abuse, and mental health disorders that has been found in incarcerated populations demands that a recovery model of treatment should be used for handling the more than two-thirds of all offenders with such needs. 
(11)One of the most significant costs of prisoner reentry is the impact on children, the weakened ties among family members, and destabilized communities. The long-term generational effects of multiple family member involvement in the justice system and lack of role models presents a great risk to children. 
(12)According to the 2001 national data from the Bureau of Justice Statistics, 3,500,000 parents were supervised by the correctional system. Prior to incarceration, 64 percent of female prisoners and 44 percent of male prisoners in State facilities lived with their children. 
(13)Between 1991 and 1999, the number of children with a parent in a Federal or State correctional facility increased by more than 100 percent, from approximately 900,000 to approximately 2,000,000. According to the Bureau of Prisons, there is evidence to suggest that inmates who are connected to their children and families are more likely to avoid negative incidents and have reduced sentences. 
(14)Released prisoners cite family support as the most important factor in helping them stay out of prison. Research suggests that families are an often underutilized resource in the reentry process. 
(15)Approximately 100,000 juveniles (ages 17 and under) leave juvenile correctional facilities, State prison, or Federal prison each year. Juveniles released from confinement still have their likely prime crime years ahead of them. Juveniles released from secure confinement have a recidivism rate ranging from 55 to 75 percent. The chances that young people will successfully transition into society improve with effective reentry and aftercare programs. 
(16)Studies have shown that from 15 percent to 27 percent of prisoners expect to go to homeless shelters upon release from prison. 
(17)The National Institute of Justice has found that after one year of release, up to 60 percent of former inmates are not employed. 
(18)Fifty-seven percent of Federal and 70 percent of State inmates used drugs regularly before prison, with some estimates of involvement with drugs or alcohol around the time of the offense as high as 84 percent (BJS Trends in State Parole, 1990–2000). 
(19)According to the Bureau of Justice Statistics, 60 to 83 percent of the Nation’s correctional population have used drugs at some point in their lives. This is twice the estimated drug use of the total United States population of 40 percent. 
(20)Family-based treatment programs have proven results for serving the special population of female offenders and substance abusers with children. An evaluation by the Substance Abuse and Mental Health Services Administration of family-based treatment for substance abusing mothers and children found that at six months post treatment, 60 percent of the mothers remain alcohol and drug free, and drug related offenses declined from 28 to 7 percent. Additionally, a 2003 evaluation of residential family based treatment programs revealed that 60 percent of mothers remained clean and sober six months after treatment, criminal arrests declined by 43 percent, and 88 percent of the children treated in the program with their mothers remain stabilized. 
(21)A Bureau of Justice Statistics analysis indicated that only 33 percent of Federal and 36 percent of State inmates had participated in residential inpatient treatment programs for alcohol and drug abuse 12 months before their release. Further, over one-third of all jail inmates have some physical or mental disability and 25 percent of jail inmates have been treated at some time for a mental or emotional problem. 
(22)According to the National Institute of Literacy, 70 percent of all prisoners function at the two lowest literacy levels. 
(23)The Bureau of Justice Statistics has found that 27 percent of Federal inmates, 40 percent of State inmates, and 47 percent of local jail inmates have never completed high school or its equivalent. Furthermore, the Bureau of Justice Statistics has found that less educated inmates are more likely to be recidivists. Only 1 in 4 local jails offer basic adult education programs. 
(24)Participation in State correctional education programs lowers the likelihood of reincarceration by 29 percent, according to a recent United States Department of Education study. A Federal Bureau of Prisons study found a 33 percent drop in recidivism among federal prisoners who participated in vocational and apprenticeship training. 
3.Reauthorization of adult and juvenile offender State and local reentry demonstration projects 
(a)Adult and juvenile offender demonstration projects authorizedSection 2976 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w) is amended in subsection (b) by striking paragraphs (1) through (4) and inserting the following new paragraphs: 
 
(1)establishing or improving the system or systems under which— 
(A)the correctional agency of the State or local government develops and carries out plans to facilitate the reentry into the community of each offender in State or local custody; 
(B)the supervision and services provided to offenders in State or local custody are coordinated with the supervision and services provided to offenders after reentry into the community; 
(C)the efforts of various public and private entities to provide supervision and services to offenders after reentry into the community, and to family members of such offenders, are coordinated; and 
(D)offenders awaiting reentry into the community are provided with documents (such as identification papers, referrals to services, medical prescriptions, job training certificates, apprenticeship papers, and information on obtaining public assistance) useful in achieving a successful transition from prison; 
(2)carrying out programs and initiatives by units of local government to strengthen reentry services for individuals released from local jails; 
(3)enabling prison mentors of offenders to remain in contact with those offenders, including through the use of such technology as videoconferencing, during incarceration and after reentry into the community and encouraging the involvement of prison mentors in the reentry process; 
(4)providing structured post-release housing and transitional housing, including group homes for recovering substance abusers, through which offenders are provided supervision and services immediately following reentry into the community; 
(5)assisting offenders in securing permanent housing upon release or following a stay in transitional housing; 
(6)providing continuity of health services (including screening, assessment, and aftercare for mental health services, substance abuse treatment and aftercare, and treatment for contagious diseases) to offenders in custody and after reentry into the community; 
(7)providing offenders with education, job training, English as a second language programs, work experience programs, self-respect and life skills training, and other skills useful in achieving a successful transition from prison; 
(8)facilitating collaboration among corrections and community corrections, technical schools, community colleges, and the workforce development and employment service sectors to— 
(A)promote, where appropriate, the employment of people released from prison and jail, through efforts such as educating employers about existing financial incentives and facilitate the creation of job opportunities, including transitional jobs, for this population that will benefit communities; 
(B)connect inmates to employment, including supportive employment and employment services, before their release to the community and identify labor market needs to ensure education and training are appropriate; and 
(C)addressing barriers to employment, including licensing; 
(9)providing literacy and educational service for offenders; 
(10)systems under which family members of offenders are involved in facilitating the successful reentry of those offenders into the community, including removing obstacles to the maintenance of family relationships while the offender is in custody, strengthening the family’s capacity to function as a stable living situation during reentry where appropriate, and involving family members in the planning and implementation of the reentry process; 
(11)programs under which victims are included, on a voluntary basis, in the reentry process; 
(12)programs that facilitate visitation and maintenance of family relationships with respect to offenders in custody by addressing obstacles such as travel, telephone costs, mail restrictions, and restrictive visitation policies; 
(13)identifying and addressing barriers to collaborating with child welfare agencies in the provision of services jointly to offenders in custody and to the children of such offenders; 
(14)carrying out programs that support children of incarcerated parents, including those in foster care and those cared for by grandparents or other relatives, commonly referred to as kinship care, including mentoring children of prisoners programs; 
(15)carrying out programs for the entire family unit, including the coordination of service delivery across agencies; 
(16)implementing programs in correctional agencies to include the collection of information regarding any dependent children of an incarcerated person as part of intake procedures, including the number of children, age, and location or jurisdiction, and connect identified children with services as appropriate and needed; 
(17)creating, developing, or enhancing prisoner and family assessments curricula, policies, procedures, or programs (including mentoring programs) to help prisoners with a history or identified risk of domestic violence, dating violence, sexual assault, or stalking; 
(18)developing programs and activities that support parent-child relationships as appropriate to the health and wellbeing of the child, including the use of technology.  
(19)expanding family-based treatment (which consists of programs that provide evidence-based treatment services in tandem with other human services to parents and children as a unit) centers that offer family-based comprehensive treatment services for parents and their children as a complete family unit;  
(20)conducting studies to determine who is returning to prison or jail and which of those returning prisoners represent the greatest risk to community safety; 
(21)developing or adopting procedures to ensure that dangerous felons are not released from prison prematurely; 
(22)developing and implementing procedures to assist relevant authorities in determining when release is appropriate and in the use of data to inform the release decision; 
(23)developing and implementing procedures to identify efficiently and effectively those violators of probation or parole who should be returned to prison; 
(24)utilizing validated assessment tools to assess the risk factors of returning inmates and prioritizing services based on risk; 
(25)facilitating and encouraging timely and complete payment of restitution and fines by ex-offenders to victims and the community; 
(26)establishing or expanding the use of reentry courts to— 
(A)monitor offenders returning to the community; 
(B)provide returning offenders with— 
(i)drug and alcohol testing and treatment; and 
(ii)mental and medical health assessment and services; 
(C)facilitate restorative justice practices and convene family or community impact panels, family impact educational classes, victim impact panels, or victim impact educational classes; 
(D)provide and coordinate the delivery of other community services to offenders, including— 
(i)housing assistance; 
(ii)education; 
(iii)employment training; 
(iv)children and family support; 
(v)conflict resolution skills training; 
(vi)family violence intervention programs; 
(vii)other appropriate social services; and 
(viii)culturally and linguistically competent services where appropriate; and 
(E)establish and implement graduated sanctions and incentives; 
(27)providing technology and other tools to advance post release supervision; and 
(28)studying and improving the collection of data with respect to, individuals whose supervised release is revoked and which such individuals represent the greatest risk to community safety.. 
(b)Juvenile offender demonstration projects reauthorizedSuch section is further amended in subsection (c) by striking may be expended for and all that follows through the period at the end and inserting may be expended for any activity referred to in subsection (b).. 
(c)Applications; priorities; performance measurementsSuch section is further amended— 
(1)by redesignating subsection (h) as subsection (o); and 
(2)by striking subsections (d) through (g) and inserting the following new subsections: 
 
(d)ApplicationsA State, unit of local government, territory, or Indian tribe, or combination thereof desiring a grant under this section shall submit an application to the Attorney General that— 
(1)contains a reentry strategic plan, which describes the long-term strategy, and a detailed implementation schedule, including the jurisdiction’s plans to pay for the program after the Federal funding is discontinued; 
(2)identifies the local government role and the role of governmental agencies and nonprofit organizations that will be coordinated by, and collaborate on, the applicant’s prisoner reentry strategy and certifies their involvement; and 
(3)describes the methodology and outcome measures that will be used in evaluating the program. 
(e)Priority considerationThe Attorney General shall give priority to grant applications that best— 
(1)focus initiative on geographic areas with a high population of ex-offenders; 
(2)include partnerships with nonprofit organizations; 
(3)provide consultations with crime victims and former incarcerated prisoners and their families; 
(4)review the process by which the State and local governments adjudicates violations of parole or probation or supervised release and consider reforms to maximize the use of graduated, community-based sanctions for minor and technical violations of parole or supervised release; 
(5)establish pre-release planning procedures for prisoners to ensure that a prisoner’s eligibility for Federal or State benefits (including Medicaid, Medicare, Social Security, and Veterans benefits) upon release is established prior to release, subject to any limitations in law, and to ensure that prisoners are provided with referrals to appropriate social and health services or are linked to appropriate nonprofit organizations; and 
(6)target high-risk offenders for reentry programs through validated assessment tools. 
(f)RequirementsThe Attorney General may make a grant to an applicant only if the application— 
(1)reflects explicit support of the chief executive officer of the State or unit of local government, territory, or Indian tribe applying for a grant under this section; 
(2)provides extensive discussion of the role of State corrections departments, community corrections agencies, juvenile justice systems, or local jail systems in ensuring successful reentry of ex-offenders into their communities; 
(3)provides extensive evidence of collaboration with State and local government agencies overseeing health, housing, child welfare, education, substance abuse, and employment services, and local law enforcement; 
(4)provides a plan for analysis of existing State, local, territorial, and tribal statutory, regulatory, rules-based, and practice-based hurdles to a prisoner’s reintegration into the community that— 
(A)takes particular note of and makes recommendations with respect to laws, regulations, rules, and practices that: disqualify former prisoners from obtaining professional licenses or other requirements necessary for certain types of employment, and that hinder full civic participation; and 
(B)identifies and makes recommendations with respect to those laws, regulations, rules, or practices that are not directly connected to the crime committed and the risk that the ex-offender presents to the community; and 
(5)includes the use of a State, tribal, territorial, or local task force to carry out the activities funded under the grant. 
(g)Uses of grant funds 
(1)Federal shareThe Federal share of a grant received under this section may not exceed 75 percent of the project funded under the grant, unless the Attorney General— 
(A)waives, in whole or in part, the requirement of this paragraph; and 
(B)publicly delineates the rationale for the waiver. 
(2)Supplement not supplantFederal funds received under this section shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for the activities funded under this section. 
(h)Reentry strategic plan 
(1)As a condition of receiving financial assistance under this section, each applicant shall develop a comprehensive strategic reentry plan that contains measurable annual and 5- to 10-year performance outcomes. The plan shall have as a goal to reduce the rate of recidivism of incarcerated persons served with funds from this section within the State by 50 percent over a period of 10 years. 
(2)In developing reentry plans under this subsection, applicants shall coordinate with communities and stakeholders, including the fields of public safety, corrections, housing, health, education, substance abuse, children and families, employment, business and members of nonprofit organizations that provide reentry services. 
(3)Each reentry plan developed under this subsection shall measure the applicant’s progress toward increasing public safety by reducing rates of recidivism and enabling released offenders to transition successfully back into their communities. 
(i)Reentry Task ForceAs a condition of receiving financial assistance under this section, each State, territory, tribal, or local government receiving a grant shall establish or use a Reentry Task Force or other relevant convening authority to examine ways to pool existing resources and funding streams to promote lower recidivism rates for returning prisoners and to minimize the harmful effects of incarceration on families and communities by collecting data and best practices in offender reentry from demonstration grantees and other agencies and organizations. The task force or other authority shall be comprised of relevant State, tribal, territorial, or local leaders, agencies, service providers, nonprofit organizations, or stakeholders. Include a public participating component in the task force. If a task force or similar entity already exists, use that body to work on the above tasks. 
(j)Strategic performance outcomes 
(1)Each applicant shall identify specific performance outcomes related to the long-term goals of increasing public safety and reducing recidivism. 
(2)The performance outcomes identified under paragraph (1) shall include, with respect to offenders released back into the community— 
(A)recommitment rates; 
(B)reduction in crime; 
(C)employment and education; 
(D)violations of conditions of supervised release; 
(E)child support; 
(F)housing; 
(G)drug and alcohol abuse; and 
(H)participation in mental health services. 
(3)States may also report on other activities that increase the success rates of offenders who transition from prison, such as programs that foster effective risk management and treatment programming, offender accountability, and community and victim participation. 
(4)Applicants should coordinate with communities and stakeholders about the selection of performance outcomes identified by the applicants and with the Department of Justice for assistance with data collection and measurement activities. 
(5)Each grantee shall submit an annual report to the Department of Justice that— 
(A)identifies the grantee’s progress toward achieving its strategic performance outcomes; and 
(B)describes other activities conducted by the grantee to increase the success rates of the reentry population. 
(k)Performance measurement 
(1)The Department of Justice shall, in consultation with the States— 
(A)identify primary and secondary sources of information to support the measurement of the performance indicators identified under this section; 
(B)identify sources and methods of data collection in support of performance measurement required under this section; 
(C)provide to all grantees technical assistance and training on performance measures and data collection for purposes of this section; and 
(D)coordinate with the Substance Abuse and Mental Health Services Administration on strategic performance outcome measures and data collection for purposes of this section relating to substance abuse and mental health. 
(2)The Department of Justice shall coordinate with other Federal agencies to identify national sources of information to support State performance measurement. 
(l)Future eligibilityTo be eligible to receive a grant under this section for fiscal years after the first receipt of such a grant, a State shall submit to the Attorney General such information as is necessary to demonstrate that— 
(1)the State has adopted a reentry plan that reflects input from nonprofit organizations; 
(2)the State’s reentry plan includes performance measures to assess the State’s progress toward increasing public safety by reducing by 10 percent over the 2-year period the rate at which individuals released from prison who participate in the reentry system supported by Federal funds are recommitted to prison; and 
(3)the State will coordinate with the Department of Justice, nonprofit organizations, and other experts regarding the selection and implementation of the performance measures described in subsection (k). 
(m)National Adult and Juvenile Offender Reentry Resource Center 
(1)The Attorney General may, using amounts made available to carry out this subsection, make a grant to an eligible organization to provide for the establishment of a National Adult and Juvenile Offender Reentry Resource Center. 
(2)An organization eligible for the grant under paragraph (1) is any national nonprofit organization approved by the Federal task force established under the Second Chance Act of 2005 that represents, provides technical assistance and training to, and has special expertise and broad, national-level experience in offender reentry programs, training, and research. 
(3)The organization receiving the grant shall establish a National Adult and Juvenile Offender Reentry Resource Center to— 
(A)provide education, training, and technical assistance for States, local governments, service providers, nonprofit organizations, and corrections institutions; 
(B)collect data and best practices in offender reentry from demonstration grantees and others agencies and organizations; 
(C)develop and disseminate evaluation tools, mechanisms, and measures to better assess and document coalition performance measures and outcomes; 
(D)disseminate knowledge to States and other relevant entities about best practices, policy standards, and research findings; 
(E)develop and implement procedures to assist relevant authorities in determining when release is appropriate and in the use of data to inform the release decision; 
(F)develop and implement procedures to identify efficiently and effectively those violators of probation or parole who should be returned to prison and those who should receive other penalties based on defined, graduated sanctions; 
(G)collaborate with the Federal task force established under the Second Chance Act of 2005 and the Federal Resource Center for Children of Prisoners; 
(H)develop a national research agenda; and 
(I)bridge the gap between research and practice by translating knowledge from research into practical information. 
(4)Of amounts made available to carry out this section, not more than 4 percent shall be available to carry out this subsection. 
(n)Federal Resource Center for Children of PrisonersThere are authorized to be appropriated for each of fiscal years 2006 and 2007, such sums as may be necessary for the continuing activities of the Federal Resource Center for Children of Prisoners, including review of policies and practices of State and Federal corrections to support parent-child relationships. Funds shall be transmitted to the Secretary of Health and Human Services to work in collaboration with the Department of Justice for program administration. 
(o)AdministrationOf amounts made available to carry out this section, not more than 2 percent shall be available for administrative expenses in carrying out this section.. 
(d)Authorization of appropriationsSuch section is further amended in paragraph (1) of subsection (o) (as redesignated by subsection (c)) by striking and $16,000,000 for fiscal year 2005 and inserting $40,000,000 for fiscal year 2006, and $40,000,000 for fiscal year 2007. 
4.Task force on Federal programs and activities relating to reentry of offenders 
(a)Task force requiredThe Attorney General, in consultation with the Secretary of Housing and Urban Development, the Secretary of Labor, the Secretary of Education, the Secretary of Health and Human Services, the Secretary of Veterans Affairs, the Secretary of Agriculture, and the heads of such other elements of the Federal Government as the Attorney General considers appropriate, and in collaboration with stakeholders, service providers, nonprofit organizations, States, and local governments, shall establish an interagency task force on Federal programs and activities relating to the reentry of offenders into the community. 
(b)DutiesThe task force required by subsection (a) shall— 
(1)identify such programs and activities that may be resulting in overlapping or duplication of services, the scope of such overlapping or duplication, and the relationship of such overlapping and duplication to public safety, public health, and effectiveness and efficiency; 
(2)identify methods to improve collaboration and coordination of such programs and activities; 
(3)identify areas of responsibility in which improved collaboration and coordination of such programs and activities would result in increased effectiveness or efficiency; 
(4)develop innovative interagency or intergovernmental programs, activities, or procedures that would improve outcomes of reentering offenders and children of offenders; 
(5)develop methods for increasing regular communication that would increase interagency program effectiveness; 
(6)identify areas of research that can be coordinated across agencies with an emphasis on applying science-based practices to support, treatment, and intervention programs for reentering offenders; 
(7)identify funding areas that should be coordinated across agencies and any gaps in funding; and 
(8)in collaboration with the National Adult and Juvenile Offender Reentry Resources Center identify successful programs currently operating and collect best practices in offender reentry from demonstration grantees and other agencies and organizations, determine the extent to which such programs and practices can be replicated, and make information on such programs and practices available to States, localities, nonprofit organizations, and others. 
(c)ReportNot later than 1 year after the date of the enactment of this Act, the task force required by subsection (a) shall submit a report, including recommendations, to Congress on barriers to reentry. The report shall identify Federal and other barriers to successful reentry of offenders into the community and analyze the effects of such barriers on offenders and on children and other family members of offenders, including— 
(1)admissions and evictions from Federal housing programs; 
(2)child support obligations and procedures; 
(3)Social Security benefits, Veterans benefits, food stamps, and other forms of Federal public assistance; 
(4)Medicaid and Medicare procedures, requirements, regulations, and guidelines; 
(5)education programs, financial assistance, and full civic participation; 
(6)TANF program funding criteria and other welfare benefits; 
(7)employment; 
(8)reentry procedures, case planning, and transitions of persons from the custody of the Federal Bureau of Prisons to a Federal parole or probation program or community corrections; 
(9)laws, regulations, rules, and practices that may require a parolee to return to the same county that they were living in before their arrest and therefore prevent offenders from changing their setting upon release; and 
(10)trying to establish pre-release planning procedures for prisoners to ensure that a prisoner’s eligibility for Federal or State benefits (including Medicaid, Medicare, Social Security and Veterans benefits) upon release is established prior to release, subject to any limitations in law; and to ensure that prisoners are provided with referrals to appropriate social and health services or are linked to appropriate nonprofit organizations. 
(d)Annual reportsOn an annual basis, the task force required by subsection (a) shall submit to Congress a report on the activities of the task force, including specific recommendations of the task force on matters referred to in subsection (b). 
5.Offender reentry research 
(a)National Institute of JusticeFrom amounts made available to carry out this Act, the National Institute of Justice may conduct research on offender reentry, including— 
(1)a study identifying the number and characteristics of children who have had a parent incarcerated and the likelihood of these minors becoming involved in the criminal justice system some time in their lifetime; 
(2)a study identifying a mechanism to compare rates of recidivism (including re-arrest, violations of parole and probation, and re-incarceration) among States; and 
(3)a study on the population of individuals released from custody who do not engage in recidivism and the characteristics (housing, employment, treatment, family connection) of that population. 
(b)Bureau of Justice StatisticsFrom amounts made available to carry out this Act, the Bureau of Justice Statistics may conduct research on offender reentry, including— 
(1)an analysis of special populations, including prisoners with mental illness or substance abuse disorders, female offenders, juvenile offenders, limited English proficiency, and the elderly, that present unique reentry challenges; 
(2)studies to determine who is returning to prison or jail and which of those returning prisoners represent the greatest risk to community safety; 
(3)annual reports on the profile of the population coming out of prisons, jails, and juvenile justice facilities; 
(4)a national recidivism study every three years; and 
(5)a study of parole violations and revocations. 
6.Children of incarcerated parents and familiesThe Secretary of Health and Human Services may— 
(1)review, and make available to States a report on any recommendations regarding, the role of State child protective services at the time of the arrest of a person; and 
(2)by regulation, establish such services as the Secretary determines necessary for the preservation of families that have been impacted by the incarceration of a family member. 
7.Encouragement of employment of former prisonersThe Secretary of Labor shall take such steps as are necessary to implement a program, including but not limited to the Employment and Training Administration, to educate employers about one-stop centers, existing incentives, including the Federal bonding program, for the hiring of former Federal, State, or county prisoners and tax credits. 
8.Clarification of authority to place prisoner in community corrections 
(a)Place of imprisonmentSection 3621 of title 18, United States Code, is amended— 
(1)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; and 
(2)by inserting after subsection (b) the following new subsection (c): 
 
(c)Community correction facilitiesFor purposes of designations made under this section, the terms place of the prisoner’s imprisonment and available penal or correctional facility do not include a community corrections center, community treatment center, halfway house, or similar facility that does not confine residents in the manner of a prison or jail.. 
(b)Pre-release custodySection 3624(c) of title 18, United States Code, is amended— 
(1)by striking a reasonable part, not to exceed 6 months, of the last 10 per centum of the term to be served and inserting a reasonable part of the last 20 percent of the term to be served, not to exceed 6 months; and 
(2)by inserting after home confinement the following: for the last 20 percent of the term to be served, not to exceed 12 months. 
9.Use of violent offender truth-in-sentencing grant funding for demonstration project activitiesSection 20102(a) of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 13702(a)) is amended— 
(1)in paragraph (2) by striking and at the end; 
(2)in paragraph (3) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new paragraph: 
 
(4)to carry out any activity referred to in section 2976(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(b)).. 
10.Improvement of the residential substance abuse treatment for State prisoners program 
(a)DefinitionSection 1902 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ff–1) is amended by redesignating subsections (c) through (f) as subsections (d) through (g), respectively, and by inserting after subsection (b) the following new subsection: 
 
(c)Residential substance abuse treatmentThe term residential substance abuse treatment means a course of individual and group activities and treatment, lasting at least 6 months, in residential treatment facilities set apart from the general prison population.. 
(b)Requirement for after Care ComponentSection 1902 of such Act is further amended in subsection (d) (as redesignated by subsection (a)) is amended— 
(1)in the subsection heading, by striking Eligibility for Preference With After Care Component and inserting Requirement for After Care Component; 
(2)by amending paragraph (1) to read as follows: 
 
(1)To be eligible for funding under this part, a State must ensure that individuals who participate in the substance abuse treatment program established or implemented with assistance provided under this part will be provided with aftercare services.; and 
(3)by adding at the end the following new paragraph: 
 
(4)Aftercare services required by this subsection shall be funded by the funding provided in this part.. 
11.Residential drug abuse program in Federal prisonsSection 3621(e)(5)(A) of title 18, United States Code, is amended by striking means a course of and all that follows through the semicolon at the end and inserting the following: means a course of individual and group activities and treatment, lasting at least 6 months, in residential treatment facilities set apart from the general prison population;. 
12.Technical amendment to drug-free student loans provision to ensure that it applies only to offenses committed while receiving Federal aidSection 484(r)(1) of the Higher Education Act of 1965 (20 U.S.C. 1091(r)(1)) is amended by striking A student and all that follows through table: and inserting the following: A student who is convicted of any offense under any Federal or State law involving the possession or sale of a controlled substance for conduct that occurred during a period of enrollment for which the student was receiving any grant, loan, or work assistance under this title shall not be eligible to receive any grant, loan, or work assistance under this title from the date of that conviction for the period of time specified in the following table:. 
13.Mentoring grants to nonprofit organizations 
(a)Authority to make grantsFrom amounts made available to carry out this section, the Attorney General in collaboration with the Department of Labor shall make grants to nonprofit organizations for the purpose of providing mentoring and other transitional services essential to reintegrating ex-offenders. 
(b)Use of fundsFunds for the mentoring grants may be expended for— 
(1)mentoring of adult and juvenile offenders during incarceration, through transition back to the community and post release; and 
(2)transitional services to assist in the reintegration of ex-offenders into the community. 
(c)ApplicationTo apply for a grant under this section, a nonprofit organization shall submit an application to the Attorney General based on criteria developed by the Attorney General in consultation with the Secretary of Labor and the Secretary of Housing and Urban Development. 
(d)Strategic performance outcomesThe Attorney General shall require each applicant to identify specific performance outcomes related to the long-term goal of stabilizing communities by reducing recidivism and re-integrating ex-offenders into society. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2006 and 2007. 
14.Carlie’s Law 
(a)ProbationSection 3565(b) of title 18, United States Code, is amended— 
(1)by striking or at the end of paragraph (3); and 
(2)by inserting after paragraph (4) the following: 
 
(5)commits a crime of violence against, or an offense that consists of or is intended to facilitate unlawful sexual contact (as defined in section 2246) with, a person who has not attained the age of 16 years;. 
(b)Supervised ReleaseSection 3583(g) of title 18, United States Code, is amended— 
(1)by striking or at the end of paragraph (3); and 
(2)by inserting after paragraph (4) the following: 
 
(5)commits a crime of violence against, or an offense that consists of or is intended to facilitate unlawful sexual contact (as defined in section 2246) with, a person who has not attained the age of 16 years;. 
 
